 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDN & T Associates, Inc. d/b/a Aladdin Hotel andCasino and Harvey Kerin and Steven R. Dalen.Cases 31-CA-11999 'and 31-CA-1238114 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMER•MAN AND HUNTEROn 13 January 1984- Administrative Law JudgeHarold A. Kennedy issued the attached deeision.The Respondent filed- exceptions and a supportingbrief and the General Counsel has filed a brief inresponse.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions' and' briefs andhas decided to affirm the judge's rulings, findings,2I On 19 August 1983 the General Counsel filed with the Board amotion to stnke the Respondent's exceptions In its motion the GeneralCounsel asserts that the Respondent's statement of exceptions fails tomeet the specificity requirements of Sec 102 46(b) of the Board's Rulesand Regulations We hereby deny the motion Member Hunter notes thatwhen the Board's Office of the Executive Secretary received the Re-spondent's exceptions and brief it advised the Respondent's attorney thatthe brief exceeded the page limitation set forth in the Board's Rules andRegulations and that, as a result of this discussion and with the approvalof the Executive Secretary's Office, the Respondent modified its brief Hefurther notes that during this discussion the Executive Secretary's officemade no reference to the Respondent's statement of exceptions In theseunique circumstances, Member Hunter finds it appropriate to deny theGeneral Counsel's motion to strikeMember Zimmerman, while noting the lack of specificity of_the excep-tions themselves, nevertheless finds that the exceptions, coupled with theRespondent's brief and supporting arguments supplied therein, suffice toset forth those parts of the judge's decision that the Respondent claimsare erroneous Roofers Local 66 (Sierra Employees Assn ), 267 NLRB 601(1983)Chairman Dotson would grant the General Counsel's motion He findsthat the Respondent's statement of exceptions contests the legal conclu-sions of the judge but fails to except specifically to any part of thejudge's decision or allege with any degree of particularity what error,mistake, or oversight the judge committed Chairman Dotson finds thatthe Respondent's statement of exceptions is indistinguishable in terms oflack of specificity from the statements of exceptions the Board found didnot comply with Sec 102 46(b) of the Board's Rules and Regulations inDitch Witch of Illinois, 248 NLRB 452 (1980), and Altoo Painting Corp,238 NLRB 366 (1978) In light of the Board's heavy caseload and thecorresponding need to narrow the issues for review so that the Boardmay expedite the review process, Chairman Dotson believes that theBoard's minimal requirements for the filing of exceptions should be strict-ly enforced Accordingly, Chairman Dotson adopts in the absence of ex-ceptions, the findings, conclusions, and recommendations of the judgeThe Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Pmducts, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cif 1951)We have carefully examined the record and find no basis for reversingthe findingsand conclusions3 and to adopt the recommendedOrder as modified.4ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, N & T Associates, Inc., d/b/a, AladdinHotel and Casino, Las Vegas, Nevada, its officers,agents, successors, and assigns, shall take the actionset forth in the Order as modified.1.Add the following as paragraph 2(b) and relet-ter original paragraphs 2(b) through (d) according-ly.`:(b) Expunge from our files all references to thelayoffs, and notify all laid-off employees in writingthat this has been done and that their layoffs willnot be used as a basis for future action againstthem."2.Substitute the attached notice for that of theadministrative law judge.3 Member Hunter adopts the judge's finding that the Respondent vio-lated Sec 8(a)(1) of the Act based on certain threats made by SupervisorDinino to employee Dalen Member Hunter finds it unnecessary to passon the judge's finding that such threats also violated Sec 8(a)(4) of theAct since the finding of such additional violations would not materiallyaffect the Order4 The Order is modified to require that the Respondent expunge fromits records evidence of its unlawful layoff of employees and that they beso notified in writing See Sterling Sugars, 261 NLRB 472 (1982)APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT lay off or otherwise discriminateagainst employees for filing or preparing griev-ances.WE WILL NOT lay off or otherwise discriminateagainst employees, for giving a statement to the Na-tional Labor Relations Board.WE WILL NOT threaten employees for filing agrievance.WE WILL NOT tell employees that laid-off em-ployees will be recalled when one or more of themobtains other employment or when the recall rightsof one or more of them expired.WE WILL NOT tell an employee that he is on the"shit list," that he is on the "barbecue," or other-273 NLRB No. 41 ALADDIN HOTEL & CASINO271wise threaten him for going to the National LaborRelations Board.WE WILL NOT in any other ' manner interferewith, restrain, or coerce you in the exercise of therights gtiaranteed you by Section 7 of the Act.WE WILL offer to Jess Atkinson, Harley Kerin,Maurice McBride, Joseph .Washington, RonaldAchzet, George Nicholson, and Steven Dalen im-mediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent jobs, without prejudice to their seniorityand other rights and privileges; and WE WILL makethem whole for any losses of earnings and benefitssuffered because of our discrimination against themas a result of their union activity..WE WILL expunge from our files all referencesto the layoffs, and notify all laid-off employees inwriting that this has been done and that their lay-offs will not be used as a basis for future actionagainst them.N & T ASSOCIATES, INC. D/B/AALADDIN HOTEL AND CASINODECISIONHAROLD A. KENNEDY, Administrative Law Judge.This case was tried before me on February 17 and 18,and May 2 and 3, 1983, on a consolidated complaintissued on October 28, 1982, by the Regional Director forRegion 31 of the National Labor Relations Board. Thecomplaint alleges that Respondent violated Section8(a)(1) and (3) of the National Labor Relations Act (Act)by laying off six employees on or about November 20,1981; violated Section 8(a)(1), (3), and (4) of the Act bylaying off another employee on or about August 6, 1982;and violated Section 8(a)(1) as a result of certain state-ments made by two of Respondent's officials. Certain ofthe statements also allegedly violated Section 8(a)(4).'Respondent concedes jurisdiction, and many facts arenot in dispute. Respondent admits in its answer a numberof relevant matters, including the following:1.Respondent N & T Associates, Inc., d/b/a AladdinHotel and Casino (Aladdin) is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act. Respondent is a Nevada corporation with itsprincipal place of business located in Las Vegas, Nevada,where it operates a hotel and casino. Respondent grossesover $1 million annually. Respondent annually purchasesand receives goods or services valued in excess of $5,000directly from suppliers located outside Nevada.2.The Professional, Clerical and Miscellaneous Em-ployees, Local Union 995, affiliated with the Internation-al Brothcrilood of Teamsters, Chauffeurs, Warehousemen1 A complaint issued on May 6, 1982, in Case 31-CA-11999, based ona charge filed by an individual named Harley Kenn on March 19, 1982That complaint was superseded by the consolidated complaint that issuedfollowing the filing of charges by another individual, Steven R Dalen, inCase 31-CA-12381 on August 9 and September 21, 1982and. Helpers of America (Union) is a labor organizationwithin the meaning of Section 2(5) of the Act.3.At all times relevant, the following persons held thepositions indicated and were agents and supervisors ofRespondent: Connie Kennington, personnel director;John Grandi, director of building maintenance; and ChrisP. Dmino, labor foreman.4.During the relevant period Respondent was boundby a 1980-1983 collective-bargaining "Labor AgreementBetween and Professional, Clerical and MiscellaneousEmployees, Local 995" (G C. Exh. 3).5.A grievance was filed on or about November 12,1981 (G.C. Exh. 2).6.On or about July 30, 1982, certain employees pre-pared and submitted a grievance to the Union (whichwas later withdrawn).7.On or about August 6, 1982, Respondent laid off sixemployees•Jess Atkinson, Harley Kenn, MauriceMcBride, Joseph Washington, Ronald Achzet, andGeorge Nicholson•and has not since that time recalledthem.8.On or about August 6, 1983, Respondent laid offSteven R. Dalen, Charging Party in Case 31-CA-12381,and has not since recalled him.Respondent denies that the layoff of the six employeeswas unlawful•i e., that they were laid off either becaiisea grievance was filed in November 1981 or because theyengaged in union or other protected concerted activitiesas alleged. Respondent also denies that its layoff ofDalen was unlawful•i.e., that he was laid off because ofthe July 1982 grievance, because of union or other pro-tected concerted activities, or because employees filedcharges or gave testimony under the Act as alleged.Respondent also denies that it violated the Actthrough statements allegedly made by two of its supervi-sors and agents, John Grandi and Chris Dinino. Grandiallegedly made unlawful statements as follows.1.On or about November 18, 1981, near the engineer-ing section of Respondent's facility, impliedly threatenedto lay off certain maintenance employees because of thefiling of the [November 12, 1981] grievance and .because _one employee had engaged in other union or protectedconcerted activities (par. 8(a)).2.On or about November 20, 1981, in Grandes officeat Respondent's premises, impliedly informed an employ-ee that Respondent was laying off certain maintenanceemployees because of the union or other protected con-certed activities of a particular maintenance employee(par 8(b)(1)).3.On or about November 20, 1981, informed an em-ployee that Respondent would recall to work said main-tenance employees when the employee who had engagedin union or other protected concerted activities had ob-tained other employment (par. 8(b)(2))4.In or during December 1981 or January 1982, amore precise date presently unknown to the GeneralCounsel, in Grandes office at Respondent's premises,during a discussion with an employee, impliedly refusedto recall to work the maintenance employees laid off onNovember 2, 1981, and because a particular maintenanceemployee had filed the [November 12, 19811 grievance 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDand because said employee had engaged in other unionor protected concerted activities (par. 8(c)).'Dinino allegedly made unlawful statements as follows1.On or about November 18, 1981, at Respondent'spremises informed Respondent's maintenance -employeesthat they were being laid off because an employee hadfiled numerous grievances during the past month (par.9(2)(1)).2.On or about November 18, 1981, in the hallway onthe north end of Respondent's casino, informed an em-ployee that Respondent had decided to lay off certainmaintenance employees because one such employee hadfiled the [November 12, 1981] grievance and because saidemployee had engaged in other union or protected con-certed activities (par. 9(a)(2)).3.In early January 1982, a more precise date presentlyunkown to the General Counsel, during a telephone con-versation with an employee, informed the employee that,as soon as the employee who had filed the [November12, 1981] grievance had obtained a job with another em-ployer, the other maintenance employees laid off by Re-spondent on November 20, 1981, would be recalled- towork by Respondent (par 9(b)).4.In early March 1982, during a telephone conversa-tion with an employee, informed the employee that Re-spondent intended to wait for 1 year before recalling towork the maintenance employees laid off on November20, 1981, because the employee who filed the [November12, 1981] grievance would then lose his seniority -andrecall rights under the terms of the Union's contract withRespondent (pai. 9(c)).5: On or about April 5, 1982, in back of Respondent'sPerforming Arts Theater, threatened an employee withlayoff because Respondent believed that said employeehad given testimony to the National Labor RelationsBoard in connection with Case '31-CA-11999 (par. 9(d)).6. In or about mid-July 1982, and on other occasions,the exact dates being presently unknown to the GeneralCounsel, at Respondent's 'premises, impliedly threateningan employee with discharge by stating that said employ-ee was on the "shit" list and "on the .barbeque,• becauseRespondent believed that said employee had given testi-mony to the National Labor Relations Board in connec-tion with Case 31-CA-11999 (par 9(e)).†All of the alleged statements of Grandi and Dinino,according- to the complaint, violated Section 8(a)(1) ofthe Act. The statements which Dinino allegedly made in-April and in mid-July 1982 and on other occasions (par.9(d) and (e)) also violated Section 8(a)(4) of the Act, ac-cording to the complaint, since they were made becauseemployees filed charges or gave testimony under the Act(pars. 13(b) and (15)).Background Summary of CaseRespondent operates a 1105 room hotel in Las Veg'as,Nevada, which includes a casino, a cocktail lounge, ashowroom, a theater for the performing arts, seven res-taurants, and a convention center Respondent's facilities,except for the hotel portion, were closed between Julyand October 1980. On October- 1, 1980, Edward Torresbecame general manager and 'the facilities reopened Re-spondent's maintenance department includes engineers,carpenters, painters, maintenance laborers, gardeners, andtruckdnvers. Local 995 represents the maintenance la-borers employed by Respondent. During all relevanttimes, John Grand:, has been the chief engineer of themainienance department; Chris Dimino has been the su-pervisor of the maintenance laborers and drivers, andJess Atkinson was, until his layoff in November 1981, theunion steward for the maintenance laborers.-Maintenance laborers move furniture and equipment,including slot machines, operate . jack hammers andheavy -equipment, dig trenches, remove carpeting, drivetrucks and loaders, and perform general demolition andcleanup work. They also assist other trades by haulingtheir supplies, setting scaffolding, cleaning up, and haul-ing debns.In October 1980, the maintenance department includednine laborers, plus the supervisor, Dmino The laborerswere Terry Atwood, Elmer Parolini, Robert Mayhall,, Steven Dalen, Jess Atkinson, Joe Washington, RonaldAchzet, Harley Kenn, and Maurice McBride. Four newhires employed in 1981 were laid off in August of thatyear, but one of them, George Nicholson, was rehired 3months laterOn November 20, 1981, Respondent laid off six labor-ers‡Atkinson, Washington, Achzet, Kerin, McBride,and Nicholson The laborers were laid off by seniorityexcept Chris Dinino, who has been a management em-ployee at all times relevant Of the six, Atkinson had themost seniority. On August 6, 1982, Respondent laid offSteven Dalen, the laborer then working with the least se-niority 'The' General Counsel maintains that in addition tomaking various threats and statements, Respondent insti-tuted the November layoffs in retaliation for a work as-signment grievance which was filed by Jess Atkinson onNovember 12, 1981, and which was signed by Mayhall,Dalen, Atkinson, Washington, Achzet, Kerin, andMcBride The…gist.of the General Counsel's argument isthat Respondent- laid off five employees with less seniori-ty than Atkinson-in order to "get" Atkinson. The Gener-al Counsel also'maintains that, in addition to threateningDalen, Respondent- laid off Dalen because in March 1982Dalen provided an- affidavit to the NLRB concerning theNovember layoffs and because he participated in a workassignment dispute on or about July 30, 1982. Respond-ent denies making the alleged statements and threats andmaintains that the layoffs were part of a general reduc-tion in the work force which was ordered by GeneralManager Torres without regard to, or knowledge of, thework assignment disputes or Dalen's contact with theNational Labor Relations Board.The EvidenceThirteen witnesses testified, eight for the GeneralCounsel, one of whom (Robert Mayhall) was recalled asa rebuttal witness, and five for Respondent, one of whom(Chris Dinino) was recalled as a surrebuttal witness. Thetestimony of the witnesses will be summarized in theorder of their appearance.Jess Atkinson, who was not employed at the time ofthe hearing, went to work at the Aladdin Hotel in April ALADDIN HOTEL & CASINO2731976: He said he became a full-time employee in 1977.His job at the hotel was also maintenance laborer. Hehad been laid off at different times but had been thereaf-ter recalled except for the most recent layoff occurringon November 20, 1981. In 1981 Atkinson was designatedshop steward for the hotel's maintenance laborers andgardeners.Atkinson testified that November 11, 1981, VeteransDay, was a holiday for the laborers. He received a tele-phone call at home from a fellow employee who toldhim that maintenance engineers were performing labor-ers' work at the Aladdin. Specifically, Atkinson was toldthe engineers drove a truck to the Marina Hotel, pickedup a dance floor, and delivered it back to the Aladdin._Atkinson drove to the Aladdin, noticed that the truckwas not parked in the place where the laborers had lastleft it and that the truck contained a dance floor. Atkin-son spoke to a security guard about who had driven thetruck and they went to see John Grandi, the director ofbuilding and maintenance,2 and asked Grandi_ why engi-neers had driven the truck contrary to the union agree-ment. Grandi became angry and asked who the "stoolpigeon" was. Grandi told Atkinson that "if you don'thave anything better to do, get out of my mother-fuck-ing office and go play union elsewhere "3 On the follow-ing morning Atkinson met with the other laborers, and itwas decided that it would be in the best interest of thecrew to file a grievance. The grievance (G.0 Exh 2)was filed with the Union and, within a week, Respond-ent made a monetary payment to settle the grievance 4Several days later, on or about November 18; Atkin-son's immediate superior, Chris Dinino, approached Atkinson in the work area. Dinino appeared upset and saidthat Grandi was going to lay off all the laborers up toand including Atkinson, the most senior laborer, becauseof the grievance At the suggestion of Dinino, Atkinsontried to talk to Grand' about the layoffs but without suc-cess. Atkinson "approached" Grandi about the layoffs asthe latter passed through the work area, but Grand' re-plied that there was nothing to talk about Atkinson andfive other laborers, Maurice McBride, Joe Washington,Harley Kerin, Ron Achzet, and George Nicholson, werelaid off on November 20, and on that date Atkinsonasked Dinino if the layoffs were a result of the grievancethat had been filed. Dinino replied, in part, "Well, youknow, Mr Grandi will cool off by a couple of weeksand we'll get this straightened out."6Atkinson explaned on cross-examination that Respond-ent undertook some major renovation projects soon afterthe Aladdin reopened in October 1980. (Atkinson indi-cated that the casino was closed in 1980 and that it wasaround that time, he thought, that he heard that "Mr.2 Grand' is in charge of the maintenance department, but was not At-kinson's immediate supervisor3 Grandes version of the confrontation was not too different, as indi-cated infra4 Checks were made out to the two laborers with the most seniority,Bob Mayhall and Steve Dalen. but the money was divided among thosewho had signed the grievance5 As indicated Infra. Dunn• denied making the statement Atkinsonstated that no grievance was filed over the November 20 layoff, someoneat the Union had told him that "it's a right of management to decidetheir working force'Torres and Mr.- Newton" had purchased the Aladdin.)According to Atkinson, the laborers helped ' to moye,among other things,. the baccarat tables, remodel four'restaurants, move the marquee, redo the carpets in thecasino and lobby area, and install a new health spa. Be-cause the restaurants were completely gutted and moved,some temporary laborers were hired in 1981.6 The res-taurants opened sometime in the summer of 1981, on astaggered basis, and the new health spa was openedabout mid-November that year: Atkinson estimated thathe spent about 65 percent of his time working on therenovation projects while they were in progress. Atkin-son said he operated a jackhammer, moved dirt bywheelbarrow, and performed other "renovation andclean-up" work.Harley Kerin, on active duty with the United StatesMarines at .the time of the hearing, testified that he washired by Respondent on October- 10, 1980, and was laidoff December 26, 1980, and again on November 20, 1981.He was recalled within 'a 'couple of weeks after beinglaid off in December 1980, but he- was not called backafter being laid off in November 1981 Kenn testifiedthat in December 1980 Respondent wanted to lay offBrian Hesse, who was at the time working under the su-pervision of Hesse's father, but had no legitimate reasonto do so. "So what they did was," according to Kenn,"they laid off three other employees to get to Hesse"†Ron Achzet, Joe Washington, and Kenn. The laid-offemployees, other than Hesse, were told, Kenn said, thatas soon as Hesse got another job they would be recalledHesse obtained a job at Caesars Palace, and the otherlaid-off employees were immediately recalled.7Kenn stated that he was a member of Local 995 andworked as a maintenance laborer while employed at theAladdin. Kenn said he was told when hired that hewould be "full-time" and was assigned to a crew to helpwith the remodeling of the hotel. He helped install car-peting and performed "mostly cleanup" work. Kenn re-called that others, including Nicholson, Neal, Leavitt,and Smith, were hired in early 1981 and that some ofthem were laid off in August of the same year.. _Kerin said he was told of his November 29, 1981layoff by Dinmo on that date. There was talk earlier ofthe possibility of a layoff because -of the filing of griev-ances. Said Kenn: "Chris Dinino had mentioned that ifwe don't quit filing them, that something is going tohappen." Kenn said Dinino told him and others in thebreak area around 1 or 1.15 p m., on November 20, thatthey were being laid off "because our shop steward wasfiling grievances against the hotel for workers doing ourjob" Achzet asked Dimino at the time, Kenn testified, "if6 Nicholson, Neal, Smith, and Leavitt were identified as the temporaryhires All four were laid off in, August 1981, but Nicholson was recalledshortly thereafter and laid off again on November 20, 19817 A number of witnesses testified that they understood the collective-bargaining agreement to provide that employees were to be recalled ac-cording to seniority, that recall rights expire after a year, and that an em-ployee could accept another job without losing recall rightsDinino denied making such a statement but agreed that Hesse hadbeen laid off under circumstances similar to those described by KermDinino denied, however, that the November 1981 layoff was similar tothe Hesse situation or related to a grievance 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDit was going to be another Hesse situation," and Dinmoagreed, "yes, it was."Dinino sent Kerin to speak with Grandi on November.20 concerning Kenn's question about the length of thelayoff. Grand" told Kerin that "he was sorry to see usgo, but he wasn't going to let some smart-mouth punktell him how to run his business And as soon as he gotanother job, we would all be back to work again."Kerin agreed that some of the remodeling of the hotelhad been completed at the time of the November 20,1981 layoffs but stated there was further remodelingwork yet to be completed. At the time of the layoffKenn said he was averaging about 20 hours of overtimeevery 2 weeks.Kenn said he went to the Union to complain about theNovember 1981 layoffs, but he was unaware of whetherthe Union filed a grievance protesting the layoffs.9Ronald Achzet, a member of the Union, testified thathe was hired by Dmino on October 8, 1980, and was laidoff on November 20, 1981 Two days earlier, on Novem-ber 18, 1981, Dinino had told him and Kenn that "youguys are going to get laid off" because of grievancesfiled by Atkinson. Either Achzet or Kerin (Achzet wasnot sure which one) asked Dinino if this were another"Hesse situation," and ,Dinino replied that It was.1•Achzet testified that after the November 1981 layoffhe had three conversations with Dinino in 1982. In earlyJanuary 1982, he telephoned Dimno and asked whetherthe laborers were going to be recalled, Dinino said"yes," as soon as Atkinson had gotten a job. Achzetagain called Dinino in March to ask about coming backto work. Dinmo said that "they were going to wait forJess Atkinson's recall rights to run out" and then the la-borers would be called back without regard to seniorityrights. On April 7 Achzet again inquired by phonewhether the laborers would be recalled. Dinino respond-ed, Achzet said, by telling "me that my name was onGrandes desk, naming me in a suit that Harley Kenn had.filed." Achzet understood Dinino to be refernng to thecharge leading to the instant case. Achzet asked if hecould get his job back if he took his name off the suit.Dinino told Achzet that Achzet would have to talk toGrandi.11George Nicholson testified that, sometime during theweek prior to the November 20 layoff, John Grand'spoke with a number of the laborers just prior to quittingtime. Grand', according to Nicholson, said, "I hate to leta few good guys go to get to one guy." Although Nich-olson did not understand at that time whom Grand' was9 Respondent offered in evidence an affidavit of Kerm (R Exh 1), butI find no significant contradictions between it and his testimony1• Achzet said he was among four employees laid off for 2 weeks onDecember 26, 1980 At that time Dintno stated that as soon as Hesse gota job the workers would return to work Achzet said that there were twoor so hired shortly after his recall in January 1981 and that there werelayoffs around August 1981" Dnuno denied the essence of Achzet's testimony Dimno did recallone postlayoff phone conversation with Achzet According to Dunn•,Achzet called and said he understood that Respondent had undertaken aconstruction project and asked if he could come back to work Dunnoexplained that Respondent was not hiring any more "maintenance Team-sters" because it had "construction laborers coming in It was anothersituation all together"talking about, he subsequently understood Grandi to bereferring to Atkinson."Nicholson said he was hired by Dinino in January1981 to do labor maintenance and was laid off in Augustwith five or so others and again on November 20, 1981.Steven Dalen was hired as a maintenance laborer in1976 and laid off on August 6, 1982. He said he was amember of Local 995 He testified that on several occa-sions following the November 1981 layoffs Chris Dininosaid to him, "If Jess [Atkinson] hadn't opened his bigmouth them six guys would still be working." On an-other occasion, in December 1981 or January 1982,Dinino and Dalen walked into Grandi's office andDm= asked Grandi when the laid-off laborers wouldreturn to work. Grandi replied, "Has Jess Atkinson got ajob yet?"13In 1982, toward the end of his employment with Re-spondent, Dalen and Bob Mayhall were concerned withthe amount of Work being required of them and askedDinino when the six persons laid off in November 1981would be recalled. Dinino replied, "after their recallrights expired he would hire new guys."Dalen also testified that on the morning of April 5,1982, Dinino approached Dalen and Bob Mayhall asthey were working. Dinino told Dalen that Connie Ken-nington, Respondent's personnel director, thought thatDalen had provided a statement to the NLRB. Dininothen told Dalen he had better "watch it" or he "mightstill get laid off."Later that day while eating lunch, Dalen was asked byDinino to go with him and explain to Kennington that"the reason I didn't get laid off [in November] was be-cause my wife was going to have twins."14 Dalen metwith Kennington and a Nevada Resort Association attor-ney, Vincent Helm, who he thought at first was anNLRB attorney, in Grandes office. Dalen explained tothem that "everybody"†i.e., "the carpenters, the paint-ers, gardeners and all the other trades"†had been doingthe laborers' work. Dalen stated that when he was askedwhether he had gone to the NLRB he realized that theattorney present was not from the NLRB. He then re-fused to make further comment 1512 Robert Mayhall, a member of the labor maintenance crew, testifiedthat Nicholson was present when the November 12 grievance was signedby a number of laborers but Nicholson did not sign itiS Diruno's recollection of the conversation in Grandes office is some-what different Diruno asked if he would be getting any new employeesand Grand' said no, that there was not going to be any hiring for a whileIt was possible, according to Dinino, that Grand' mentioned Atkinson,but if he did, It would have been because Grand" had, on occasion, in-quired whether "any of the guys would be working or not"14 Both Grand' and Dmino testified (as did Dalen) that Dalen hadbeen Included on the list of employees to be laid off in NovemberDalen's wife was pregnant, however, and Dunn• was concerned Dalenwould lose his medical coverage When Dinino discovered that TerryAtwood, one of the employees who was to be retained, was on a disabil-ity leave, he persuaded Grand' to keep Dalen on until Atwood's returnAtwood returned in March 1982, but Dalen was not laid off until the fol-lowing August19 On cross-examination Dalen said, "I think Chris [Dinino] had askedme a few times if I had went down there [NLRB]. and stuff" Dininodenied mentioning the NLRB to Dalen before the April meeting withKennington and the Resort Association attorney took place Dunn• said"it was brought up back in April" that Dalen had gone to the NLRB HeContinued ALADDIN HOTEL & CASINO-Dalen testified that on April 7, 1982, and on other oc-casions that Dinino had told Dalen, "no matter whathappens, I was on the shit list" Dinino repeated thestatement or a similar statement during the followingmonths Dalen recalled on cross-examination that Dimnoalso told him that he was on the "Barbecue."Finally, Dalen testified that he filed a grievance onFriday, July 30, 1982, concerning a work assignment oflaborers (running a forklift and driving a truck) to thestagehands. The grievance was later withdrawn byDalen, however. Dinino was present and observedDalen, Atwood, and Mayhall prepare the grievance but,Dalen conceded, Dinino did not actually, read it. Laterthat evening Dinino. called Dalen at home and told himto report to work the following day, a Saturday, to com-plete the disputed assignment.' 6,Robert Mayhall went to work at the Aladdin Hotel in1975 and was still employed there at the time of the trial.He said he was currently a maintenance truckdriver andmember of Local 995. Mayhall said he also operatedloaders and other equipment When not engaged in driv-ing or operating equipment he works as a Maintenancelaborer.Mayhall testified for the General Counsel on his case-in-chief and on rebutta1.17 On his first appearance, May-hall told of Jess Atkinson telling him and other membersof the maintenance laborers' crew that two engineers hadmoved a dance _floor on Veterans Day in November1981. All of the members of the crew present, except forNicholson, signed a - grievance." The company paidcompensation, in the form of two checks, to Mayhall andDalen, the most senior members, and the proceeds weredivided among those who had signed the grievance.Mayhall also recalled being told by Dinino a couple ofdays before the November 20, 1981 layoff of six laborersthat "everybody was getting laid off up through Jess."Mayhall said Dimno also stated that "if Jess would havekept his big 'mouth shut and butted out, everybodysaid there were "no' hard feelings," and It had nothing to do with Dalen's'layoff Amino said he sent Dalen in to talk to Kennington and Helm"about the situation, about his family, the insurance and that " He wasnot sure if he told him it was the hotel attorney Kennington testified,however, that she introduced the attorney as the attorney for the ResortAssociationDalen indicated on cross-examination that Mayhall had told himthat stagehands were doing "our work" and that Mayhall was more upsetat I:011mo than Dalen was According to Dalen, Mayhall "Was mad" andyelled to Dinino "You know why I'm mad " Dalen took the grievanceto the onion office on Friday afternoon but later called the Union andtold Business Representative Burrus "to rip it up" as Dalen had beencalled in to perform the work Dalen also telephoned Mayhall, who hadbegun a vacation that weekend, and told him that he had done. the workDinino also testified- about the incident He said the stagehands hadalways used the forklift He said he gave the keys for the truck and-fork-lift to the stagehand crew that day and argued with Mayhall about thestagehands' use of the forklift Dmino went to the union hall that dayseeking to clarify matters and, after talking with the stagehand crewchief, called Dalen and told him to -go in and do the work Dinino saidhe did not mention the incident to Grand'Mayhall was recalled on rebuttal to testify concerning laborers'work performed by construction laborers and other crafts 'following theNovember 1981 layoffs Such rebuttal testimony is summarized in a foot-note at the end of the summary 'Cif Dinino's testimonyis AS previously nOted, seven members of the maintenance labor crewsigned the November 12 grievance Terry Atwood and Elmer Parolimalso did not sign the grievance but were not laid off Mayhall also wasretained, although he signed the grievancewould have kept their jobs." A few weeks later Diminotold Mayhall that the laid-off workers would not be re-called for a year while they still had seniority rights."Mayhall testified that he complained to Dinino onMarch 24, 1982, that other employees were performingthe laborers' work. About the same ,time mention wasmade about the fact that the six laid-off workers wouldnot be recalled for a year. Dinino told Mayhall that if hedid not keep his "mouth shut" he -would lose his job.Mayhall overheard several conversations during whichDimno had told Dalen that Dalen was on the "barbe-cue" Mayhall also ,heard Dinino tell Dalen that ConnieKennington was aware that Dalen "was one of the ones"who had filed a charge with the NLRB and that Dalenwas on the "shit list." Asked on cross-examination fordetails of the conversation he overheard, Mayhall testi-fied'Chris had gone into Conme's office with a lawyeror somebody and he come out of the office and gotSteve and told Steve that they knew that he wasone of the ones that went down and filed thecharges on them at the Labor Board.When' Dalen was laid off in August 1982, there wereno maintenance laborers as such working at the Aladdin.Terri/ Atwood, another maintenance truckdriver, May-hall (who was on vacation at the time), and other bar-gaining unit employees were (Wing the maintenance la-borers' Work. Mayhall agreed on cross-examination thataround August 1982 there was a substantial layoff, in-volving engineers, carpenters, painters, and gardenersSteven Burrus, the business representative for Local995, testified that he spoke with Grandi and Dimino' anumber of times after the November 1981 layoffs. Hesaid no grievance was filed concerning the layoffs, buthe tried to "settle- it informally between the parties andget people back to work."Burrus went to the Aladdin in late November or earlyDecember to meet' Grand' pursuant to an appointmentbut was able to speak with him there only by telephone.Grand' was abrupt and asked Burrus if he got a job yetfor Atkinson. Burrus stated that Grand' said to him,"You son of a bitch, what are [you] going to do for me?"Grand' also told Burrus that "unless you get this guy ajob, there' isn't anything going to happen." Burrus saidhe saw Grandi again at the Aladdin in April 1982, andGrandi again asked if Burrus had got Atkinson a job.Burrus said his meetings with Dinino were in thesummer months. Dinmo would also ask whether or notAtkinson had a job yet. Burrus recalled that Dimino, aunion 'member, attended a union meeting and remarked:"Unless you 'guys quit putting out some heat, you'renever going to get anywhere with Grandi."2•Mayhall testified that the November 1981 layoff c.ame after two res-taurants had been completed and while work on a third and a health clubwas in progress He stated that the layoff came unexpectedly but conced-ed that limn• had indicated that layoffs would come when the construc-tion work was completed20 Grand' claimed on cross-examination that he had explained toBurrus that there was nothing that could be done for the laid-off labor-ers Grandi denied that he had ever met Burrus face-to-face before thetrial or that he had been asked to attend a meeting with Burrus 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDTerry Atwood, a member of Local 995, was employedby Respondent at the time of trial as a truckdriver. Hetestified concerning a conversation he had with Dininosometime in March 1982. Dinino said that Respondentwould never rehire the six laborers who had been laidoff in November 1981, and- that Respondent would waituntil the laborers' recall rights had expired before itwould hire more employees. Following Dalen's layoff (inAugust 1982) Dinino told Atwood that Dalen wouldnever be rehired because Dalen had filed charges withthe NLRB. In November 1982 Dinino told Atwood thatAtwood would be terminated if he .testified during theNLRB tria1.2'John Grandi testified that he came to the AladdinHotel when Ed Torres took over the hotel in October1980. He said he worked as a consultant at first andbecame an employee of the hotel at the beginning of1981.Grandi identified himself as the director of buddingand maintenance and chief engineer of the maintenancedepartment He reports directly to Torres. Chris _Dimino,the laborers' foreman, reports to Grandi as do supervi-sors of other groups (painters, engineers, carpenters, gar-deners, and a locksmith). Grandi stated that all new con-struction "goes through" him as well as Torres and thehotel's architect. All maintenance employees work underGrandi..Grandi testified that Torres began major renovationsin 1980. The casino was rearranged, requiring moving ofthe "21" tables, slot machines, and baccarat. Three res-taurants "were completely torn out" and replaced Anew health club was also constructed. The health club,one of the last projects, was finished around October1981. A new 150-room addition to the Camelot buildingwas constructed by a contractor and finished aroundApril 1982. Considerable demolition work was required,in connection with the remodeling, and the laborers per-formed it "mostly." The laborers were also involved inthe construction of the Camelot addition, primarily in,cleanupGrandi explained that during the renovation Dminowould ask for more laborers. Grandi would speak toTorres, who would say, "go ahead and get the workdone." Dinino would call the Union and hire laborers towork on a temporary basis. According to Grandi, the la-borers were hired to work "just until the work wasdone, and they knew about it, a lot of them knew aboutit."Grandi testified that he thought that four laborerswere laid off around August 1981 after work on the res-taurants (except apparently for the Saber Room, the newChinese restaurant) had been completed. -According to Grandi, Torres spoke to Grandi aboutthe possibility of a layoff in early September 1981Torres told Grandi that it is "the worst time of the yeararound here, and . . let's cut down" Grandi had an, as-sistant (Al) prepare.a list of all, employees in the depart-ment, by craft, and submitted the list to Grandi later inSi Dimino denied telling Atwood that the six laborers would not be re-called or that Dalen's layoff was related to his giving a statement to theNLRBthe month. Torres and Grandi went over the list and, ac-cording to Grandes direct testimony, Torres told Grandito cut down the number of employees in maintenance asfollows: engineers, including electricians-36 to 25;painters-6 to 4; carpenters-6 to 3; laborers-9 to 3,plus a driver'Grandi asked for an opportunity to go over the listand make a "breakdown" so he could cover 24-hourshifts with engineers and 'still comply with the seniorityrights of employees. Torres agreed, and Grandi then ad-vised his assistant to reschedule the work of the engi-neers, utilizing no more than 25. Thereafter, Grandi re-ported to Torres that he could cut the number of engi-neers to 22, painters to about 3 or 4, carpenters from 6 to3, gardeners from 6 to 4, and laborers "down to 3 and1." Torres replied, "fine, get it started" but later agreedto delay the layoffs because electrical and other workneeded to be done on the health club and on the newChinese restaurant. Torres would not delay the layoffsbeyond November, however, and the -layoffs began onNovember 21•strictly by seniority.'-Grandi stated he consulted with each group boss andmade up schedules for each craft. Grandi and Dininoconferred on the layoff of laborers and "cut the .crewdown to 'Steve Dalen," which left only two laborers.This would mean that Dim†, who could be kept on be-cause he was in charge, Terry Atwood, and Bob May-hall would be the only laborers retained. Grandi agreedto keep Dalen on at that time because his wife was ex-pecting, or already had, a baby, and Atwood was out ondisability (M.I.0 ).Grandi recalled that a grievance was filed inNovem-ber 1981 over the fact that he allowed two engineers todrive a. truck on a holiday to pick :up merchandise.Grandi was unsure what the engineers had picked up.Grandi denied the grievance had any bearing on thelayoff of' workers that month. He remembered thatUnion Steward Jess Atkinson came to the hotel that dayand complained about the engineers using the truckGrand, said 116 told Atkinson: "Haven't you got anythingbetter to do than sit on your ass in the parking lotwatching that truck going back and forth? I said, if Imade a mistake, I will pay for it Now, get your ass outof here."Grandi told Connie Kennington later, when the griev-ance was filed, that "we goofed" and "we have to payfor itGrandi acknowledged that he saw Atkinson on theday of the layoff, November 20, 1981, and told him thatit was "Mr Torres' doing" and there was nothing hecould do about itGrandi said he also talked with Harley Kenn in No-vember 1981. Kenn asked about the layoff and men-tioned that he might go back into the Marine Corps.Grandi said he advised Kenn to take' a job if he couldfind one. That was the only conversation he had withKenn, Grandi said.Asked if he ever stated in George Nicholson's pres-ence that he hated to let a few good guys go to get one,Grandi said he "never said such thing." Grandi alsodenied telling Steve Dalen that laid-off workers would ALADDIN HOTEL & ,CASINO277be recalled if Jess Atkinson got a job. He said Dalen waslaid off in August 1982 because Atwood had come backand had been "steady" on the job. He stated that otheremployees were laid off about the same time.Grandi denied ever meeting Union Business AgentSteven 'Burrus. Grandi said he only spoke to Burrus byphone at the request of Connie Kennington, and on thatoccasion told him there was nothing he could do aboutthe (November 1981) layoffs. Grandi denied tellingBurrus that employees would be recalled if Atkinson gota job.Grandi acknowledged that Connie Kennington toldhim around April (1982) that Dalen had made a com-plaint to the NLRB "about the stagehands or some-thing." He said the complaint, however, "had nothing todo" with his layoff. Grandi stated that Mayhall was laidoff for only about 2 weeks and was recalled. There havebeen no other laborers hired since November 1981, hesaid.Grandi agreed on cross-examination that the numberof laborers grew during the renovation in 1981, from 4or 5 to around 13. Only one of six gardeners was actual-ly laid off in November 1981. Two carpenters listed onRespondent's Exhibit 2 had quit around November andwere not laid off, he said. Two carpenters and two paint-ers were hired about the same time to perform some ret-rofitting work. Also, Parolini was not laid off as he wasconsidered a truckdnver and not a laborer. Grandi's affi-davit stated that Torres wanted four laborers (not three)and a truckdnver to be retained 22Connie Kennington has been personnel director andpaymaster at the Aladdin since Torres took it over andreopened it on or about October 1, 1980. Kenningtonhad worked at the hotel previously between December1978 and March 1980. The hotel had been partiallyclosed down in July 1980.Torres promptly undertook "a massive reconstructionprogram." A new casino, four new restaurants, theBagdad Showroom, and a new health club were amongthe projects undertaken. Two of the restaurants, theContinental and Hickory, were finished in May 1981, an-other (the Fishery) was completed in August 1981 andthe House of Chan was opened early September 1981.The health club was completed in October 1981.Kennington said there were maintenance laborers, in-cluding Foreman ammo, on board when the hotel re-opened on October 1 or shortly thereafter Additional la-borers were hired in 1981 A number of employees werelaid off in August or early September 1981, including la-borers Nicholson, Neal, Leavitt, and Smith because con-struction "was winding down." Kennington acknowl-edged that construction continued on a new 150-roomaddition to the Camelot section which was being builtprimarily by a "subcontractor." The work on the healthclub begun around August 1981 also continued. GeorgeNicholson, who was laid off in August, was recalled inNovember to help finish the health club. Maurice22 Granch was not an impressive witness At times he was vague, andmuch of his testimony was contradictory He claimed to have no recol-lection of dates He gave different times on construction of the healthclub and the number of employees to be cut in given crafts variedMcBride was transferred into a laborer's classificationfrom the warehouse on November 5, 1981, she said. Thelayoff of six laborers came on November 20, 1981 Ken-nington testified that only one other maintenanceworker, construction carpenter George Briscoe, was laidoff between November 1981 and July 1982.Kennington said the controller of the hotel, ToniSpratt, told her around the end of October 1981 thatTorres wanted to cut back in personnel. She thereafterregularly prepared and submitted every other week so-called monthly status reports showing the number andclassification of all personnel in the hotel. She recalledseeing Torres about 2 months later, at the end of theyear, when he commented that he had let a lot of peoplego "in order to survive" Kennington stated that therehad been reductions in every department since January1981. She gave the number of employees at Aladdin inJanuary 1981 as 1828, in January 1982 as 1703, and 1147in January 1983. Maintenance employees numbered 68 inJanuary 1981 and 37 in January 1983.23Kennington recalled receiving the November 12, 1981grievance from the Union and telephoning Grandi con-cerning it. Grandi told her at the time that he hadthought "Engineers and Teamsters are all one" but thatshe should settle it. Two checks were then drawn for "alittle over a hundred dollars" (based on 8 hours of holi-day pay) each for Steven Dalen and Bob Mayhall to dis-pose of the grievance. Kennington testified that therewas no grievance filed either in connection with Dalen'slayoff in August 1982 or the layoff of six laborers in No-vember 1981 •Kennington -also testified concerning an April 1981meeting in Grandi's office when Dalen met NevadaResort Association Attorney Vince Helms, Aladdin'scounsel at that time. The charge Harley Kerin had filedwith the NLRB was being investigated, and Helms hadbeen told earlier that Dalen's job had been saved becauseDalen's wife was expecting twins and Atwood Was outon leave. Helms had inquired of Dimino if Dalen wasaware of being so "lucky" and would verify the informa-tion. Dinino thought Dalen would and arranged forDalen to come into the meeting. Kennington acknowl-edged at the trial that Dalen was apparently confusedduring the April 1981 meeting as to Helms' employerwhen Dalen stated that he had already been to theNLRB and given a statement When he realized thatHelms was not from the NLRB, Dalen declined to re-spond to further questions and left. Kennington main-tained that both she and Helms had explained to Dalenat the outset who Helms was. Helms explained his pur-pose in talking to Dalen and told Dalen he was free notto answer questions if he preferred.2423 A number of documents were introduced through Kennington, in-cluding R Exh 4 (copies of checks delivered to Dalen and Mayhall tosettle the November 12, 1981 grievance), R Exh 5 (list of maintenancelaborers laid off after January 1981, with hire and termination dates), RExh 6 (status reports), R Exh 7 (list of persons laid off [except :`shortterml between October 1980 and January 1983), and R Exh 8(Atwood's leaves of absence)24 No doubt Dalen was initially confused who Helms was, but I creditKennington's account that the attorney was correctly Introduced, first byher and then by himself 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDJames Edward Byrne, assistant controller of the Alad-din, identified and explained a summary and two graphs,Respondent's Exhibits 9, 10, and 11, that he had pre-pared to show when capitalized labor costs were in-curred, on a monthly basis, during the calendar' years1981 and 1982 at the Aladdin. Byrne's documentationshows the breakdown of costs involved in makingchanges in the casino: concourse carpeting, county in-spection repairs; a projected (but not contructed) hotelhighrise; construction of a health club, parking lot, stor-age warehouse, a 3-story "highrise," and the renovationof the Bagdad • Show Room; four "gourmet" restaurantsand Camelot rooms. A little over $425,000 was expendedin 1981 and only about $95,000 in 1982 The casinochanges, which cost approximately $130,000, and therenovation of the restaurants, which cost $181,598, werecompleted in October and September 1981, respectively.Most of the work- on both projects was performed in thefirst 6 or 7 months of that year County- inspection re-pairs (approximately $24,000) were spread over theperiod January 1981 to May 1982, but most ($16,044)were performed in 1982. Construction of the health club(approximately $48,000) took place in the last 6 monthsof 1981. Renovation of the Bagdad Room, at a cost ofapproximately $30,000, took place primarily betweenFebruary and May 1982, although $6,475 had been spentfor that purpose in January 1981 The Camelot roomswere renovated between July 1981 and April 1982($24,273). Most of the work performed on the three-stOry highnse (approximately $25,000) was done betweenMarch and May 1982. The concourse carpeting was nota significant project ($4,022), and most of it was per-formed in July 1982. The parking lot ($5,874) and stor-age warehouse ($544) were not major ,projects and hadbeen completed by November 1981. The graphs showcapitalized labor costs were the highest in April 1981when the restaurants were being renovated Constructionof the health club caused labor costs to peak again (at alower level) In November 1981. In 1982 labor costspeaked in March 1982 when work was being performedon the three-story highrise, 150-room addition 25Edward Torres said he had been the general managerof the Aladdin since October 1980. He said he "very ac-tively" oversees everything in connection with operationof the hotel Prior to his takeover the hotel had em-ployed between 2200 and 2800 persons.Torres stated that "the place" was run down when hetook over. "It was closed for four months" and there"had been no management for about 18 months."26Torres undertook to do extensive remodeling. The casinowas rearranged, banquet facilities were improved, androoms remodeled. Construction of a 150-room additionwas awarded to J. R Porter, a general contractor. Some25 Byrne testified that the labor expenses are capitalized when spent onconstruction or major rebuilding of an asset He explained that the time-cards of employees performing the work were the source of the dataused in preparing R Exhs 9, 10. and 'I I and that "the transactions werereviewed by our independent auditors " I credit the evidence given byByrne26 Apparently only the casino, restaurants, and entertainment facilitieswere closed down as Torres said the hotel Itself was "open for businessat all timesof the remodeling Work was -.contracted out - (e g.,drywall, plumbing), and some of it was performed byhotel employees (e g, electrical, painting).Torres said he keeps himself apprised of the staffingand labor costs. He receives figures every 2 weeks fromController Toni Spratt and sometimes also will Check(with Connie Kennington) fo- get a daily count in a par-ticular department if he sees "too many people standingaround"Shortly after Labor Day 1981 Torres begin meetingwith department heads in order to reduce staff. He metwith Grandi and told him that there was to be no moreremodeling; Grand' was to finish up what he was doingand start cutting down the number of employees. Grandisubmitted a list of names in different departments butasked for, and was given, more time in reducing thenumber of laborers as there was cleanup work to do"around the place, particularly the health club, that wasstill a mess." By November Torres thought Grandi was"dragging his feet" and directed Grand' to "cut now."As he recalled it, Torres told Grandi to reduce thenumber of maintenance laborers to three laborers andone truckdriver. Torres wanted cuts made across theboard but indicated that layoffs' were focused on laborersbecause in remodeling laborers finish their work first.Laborers, he said, are used at the hotel ='mostly" to "haula lot of stuff"Cuts were made, in other departments in 1981, andeven further cuts were made in 1982. "The bottom fellout in April 1982," and business dropped even further inthe summer months. Torres said he told Grand' at thattime he wanted to go down to "rock bottom" in all de:partments. He thought around 11 engineers were laid offaround June 1982 27 Business picked up some in 1983,Torres said, and some additional help (maids, porters,registration, and food service) was added. The number ofemployees increased in 1983 from 950 to about 1022.In discussing layoffs, Torres said the names of individ-uals were not mentioned. No mention was made of 'anygrievance or the fact that an employee presented a prob-lem Torres said Grandi never referred to an employeebeing involved in NLRB investigation Steven Dalen'sname was unknown to him, Torres said: Torres statedthat he decided the number of persons to be laid.off, andthe department heads "implemented it."Christopher (Chris) Dinino described himself as a work-ing foreman and "supervisor for the laborers and Team-sters driver" He stated his position is covered by thecollective-bargaining agreement between the hotel andLocal 995. He said he has been a member of Local 995for about 11 years. His supervisory status is not disputed.Dinino said he was hired to supervise the maintenancelaborers on the day the hotel reopened. Renovation ofthe hotel began immediately. Dinino explained that main-tenance laborers basically "assist" other trades†"cleanup their messes," "set up the scaffolding," "a lot of dem-27 Torres testified on cross-examination that Grand] was still "draggingalong" in 1982 and gave Grand' "numbers" in May or June that yearAsked on cross-examination if the maintenance department had not em-ployed new people in 1982, Torres said if it did they would have beentemporary hires to finish up a job ALADDIN HOTEL & CASINO279•limn," "expediting . . warehouse and transport."There are two labor classifications, jackhammer anddriver, which call for premium pay.Dinino said he had hired additional members for themaintenance crew, after getting Grandes approval, bycalling the Local Union. He said he would advise theUnion the type of work to be done and explain that itwould be temporary. Dinino would interview prospectsand explain to them. the work would be temporary.Dmino said he had hired Kerin and Achzet in October1980 and later four others, Nicholson, Smith, Neal, andLeavitt. Dimino stated he also had replaced people "be-cause people didn't show up for work or whatever"Nicholson, Smith, Neal, and Leavitt were laid off inAugust 1981 because the restaurants were finished, andless manpower was needed. Dinino indicated that thelayoffs were taken "for granted" as he had explained thetemporary nature of the employment.In November 1981 John Grand', Dimno's superior,told Dinmo that the health club was done, "it's slowingdown," and that the crew was being reduced to thedriver, himself, .and two others Grandi told him, Dininosaid, "Mr. Torres decided we just didn't need that manylaborers there, so he wanted to cut it to the bare mini-mum." Dinino said he spoke to Grandi shortly thereafterabout saving Steve Dalen from the layoff because hiswife was expecting twins and Terry Atwood was "on aleave of absence, for NIC." Dmino asked that Dalen bekept on until Atwood returned to duty, and Grand'agreed.Dinino stated that he spoke about layoffs with the la-borers crew during the week prior to the November1981 layoff. Some employees asked if the layoffs wererelated to the grievance that Jess Atkinson had filed thatmonth. Dinino specifically denied telling Atkinson,Achzet, and Dalen that the layoffs were occurring be-cause of the grievance filed by Atkinson. He also deniedtelling Atkinson that Grand' would cool off in a coupleof weeks and that everything would be straightened out.Dinino said he told Atkinson that "Mr. Torres was cut-ting back to a certain amount of men, and that was allthat I knew."Dinino acknowledged that the 'laborers compared theNovember 1981 layoff to the previous layoff of BrianHesse (also appearing in the transcript as Heese). SaidDinino:Yes, it was the situation where these guys wereunder the impression that because of Jess's griev-ance that John, or management, was getting back atthe crew Just to get less out. That was the generaltalk.And the reason they were comparing this withthe Hesse situation was that Brian Hesse had beenlet go at a time,_ and other people at a time, whenMr. Torres had changed his policies. When he tookover the hotel, there was a situation of relatives indepartments, and he more or less, he cut that out.And in our department he ran into a problem be-cause of the seniority situation Brian was up theladder a little bit, and his father was running the de-partment,-and Brian was working for his father, andMr. Torres didn't want that.So Brian†a couple of guys and Brian left forawhile, then Brian got relocated, and the crewcame back, and that was all I know about that Andthat's what they were comparing that to, that situa-tion.Dimno said he discussed the situation with Kenn buttold him the November 1981 layoff was not the same.alum" testified: "I told him I didn't think it was likethat. I says it's a straight lay off status situation The jobis over with, and we had to be cutting back."Dinino said he talked to Achzet over the telephonearound March 1982, when the hotel was starting a newproject, but only told him that the hotel was not hiringany maintenance laborers. Dim• stated that it was "gen-eral knowledge" that persons laid off have ,a "year hireback rights," but he denied ever telling Achzet, Dalen,Mayhall, or Atwood that the laid-off laborers would notbe recalled for a yearDinino stated that he had told Dalen that he waslucky that he was still working but never stated to Dalenthat the other laborers would still be working if Atkin-son had kept his mouth shut and not filed a grievance.He also denied making a similar statement to MayhallGrand' would ask whether Atkinson and other em-ployees had got a job, Dinino acknowledged. aminoalso acknowleged that Grand' could have asked, withDalen standing in the doorw‡y of Grandi's office,whether Atkinson had got a job or not. Grandi regardedit, however, as just "idle talk."Dinino stated that Dalen was laid off around Septem-ber 1982, shortly after some painters and carpenters werelaid off. Carpeting of the concourse, in the casino area,was nearly complete at the time, Dinino recalled. Dininoacknowledged that it was known in April 1982 thatDalen had given a statement to the NLRB and thatDalen had been involved, with Mayhall, in a work as-signment dispute concerning the use of a forklift by sta-gehands about 2 weeks before Dalen's layoff. Dinino in-dicated, however, that neither of these facts was in-volved in the decision to lay off Dalen. Torres had di-rected further cutbacks, and Grandi had made the deci-sion to lay off Dalen There were "no hard feelings"over Dalen giving a statement to the NLRB, and Grand'had not told Torres about the work assignment dispute.Dalen was ultimately assigned to perform the disputedwork, was paid for it, and no grievance was filed in thisregard. .Dinino denied telling Dalen in April 1982 that ConnieKennington thought he had gone to the NLRB and thathe should watch his step or he would be laid off Dinmoacknowledged that he would use the term "barbecue" (as,a joke) but denied that he told Dalen he was on the bar-becue or on the "shit list" Dinino also denied tellingMayhall that he would be fired or laid off if he testifiedin an NLRB proceeding.Dimno was not a persuasive witness. His testimonywas vague and indicated uncertainty at times. Asked oncross-examination what he said to Shop Steward Atkin-son when he first told Atkinson of the impending layoff, 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDDimno said, "I don't remember the conversation." Hesaid he did remember "basically" the conversation hehad with Atkinson on the day of the layoff:He asked me why there -was a layoff, and I told himbecause of Mr. Torres. And he says, well, thatdoesn't seem right, we've got a lot of work to doaround here. I says that's all I can tell you, that's allI know, talk to John if you've got any more ques-tionsHe said he had "basically the same conversation with"Kenn the same day, adding•"[h]e probably brought upthe deal about Jess. The same thing Jess said. You know.And I told him there's no substance to that."Asked why more maintenance laborers were laid off in1981 than persons in other crafts, Dinirio said the hotelneeded carpenters and electricians to perform retrofittingto provide the hotel with fire protection. But later, underfurther cross-examination, he conceded he did not knowwhen the retrofitting was done. "The dates," he said,"don't mean a thing to me."28Dinino acknowledged on cross-examination that heknew Dalen had provided a statement to the NLRB be-cause Dalen had told him•"after I'd mentioned it tohim" Dinino said he had sent Dalen in to "explain thesituation why he wasn't laid off' to the then hotel attor-ney, Vincent Helms, and, Connie Kennington, and "hecame back out all upset." Dinino said it was "generalknowledge" that "we'd all" given statements to theNLRB, but, he said, "I don't think John [Grandi] neverknew he gave a statement."28 Robert Mayhall, who has continued to work at the Aladdin, testi-fied on rebuttal concerning maintenance laborers' work that he-had ob-served other crafts perform at the hotel after the 1981 layoffs ,Shortlyafter the November 1981 layoffs, four carpenters helped move slot ma-chines for 2 days Beginning around Christmastime 1981, while Dininowas hospitalized, Grandi directed that gardeners assist Mayhall and SteveDalen in performing laborers' work (tearing out tiles, carpeting, and re-moving furniture) in the old Camelot building Such work continued for2 or 3 months Also in early 1982, Mayhall observed engineers and car-penters tear out walls and carry ovens and other items out of 'the oldChinese kitchen In March 1982, construction carpenters were hired andassigned by Dinino to help Mayhall and Atwood move 300 chairs Con-struction laborers helped the maintenance laborers crew move files out ofthe underground parking area over a period of 2 or 3 weeks Construc-tion laborers and carpenters were assigned by Dim† to help mainte-nance laborers take out furniture, walls, and carpeting from the BagdadRoom Construction laborers helped move slot banks and assisted, up toaround July 1982, the maintenance laborers move things to and from anew warehouse facility Carpenters were used in June or July 1982 tomove 700-800 slot machines After Dalen was laid off in August 1982, abutcher was assigned for a month to drive a truck hauling meat back andforth between the Aladdin and El Rancho Hotel Also, after Dalen'slayoff, Mayhall observed laborers from the El Rancho Hotel (affiliatedwith the Aladdin) move Items over a 2- or 3-week period between the ElRancho and the AladdinTestifying on surrebuttal, Dinirui said he did hire construction laborersin March 1982 He said he had wanted to get a head start in furnishingthe lower floors of the new, 150-room "lowrise" addition that got intotrouble with the Construction Laborers' Union for having brought inmaintenance laborers before the building was finished The Union, how-ever, agreed to the use of a composite crew, consisting of both mainte-nance laborers and construction laborers, which worked in the lowrisefor 4 to 6 weeks A composite crew was also used for a very short timein moving files and in the Bagdad Room The construction laborers alsohelped out the gardeners for a month or 6 weeks and then were laid offAnalysis1. The alleged unlawful statementsa. John GrandiThe 'record convinces me that John Grand', as GeorgeNicholson testified, approached Nicholson and other em-'ployees one afternoon a few days prior to the November20, 1981 layoff and stated in substance that he hated tolet "a few good guys go" to 'get one. I reject Grandi'sassertion that he never made such a statement. It is clearfrom the record that the employee Grandi was referringto was Union Steward Jess Atkinson and that he was theobject of special attention because he took the initiativein preparing and filing the November' 12 grievance pro-testing the use .of a "company vehicle"- by engineers intransporting and unloading of a dance floor.29 Such astatement on the part of Grand' constituted a threat anda violation of Section 8(a)(1) of the Act. Paragraph 8(a)of the complaint was thus established.I am persuaded that on November 20, 1981, the dayRespondent laid off six employees, Grand' told HarleyKerin, in response to Kerin's inquiry about the durationof the impending layoff, that Grandi was sorry about thelayoff but that a "smart-mouth punk" was not going totell him how to run his business; also, that when he (the"punk") got a job, the others could return. Kenn cor-rectly understood that Grand' was referring to Atkinson,even though his name was not mentioned Kerin's testi-mony was more persuasive than Grandi's denial and sus-tained the allegations of paragraph 8(b)(1) and (2).I am satisfied that Grand' stated to Chris Dinino,the presence of Steve Dalen in late December 1981 or atthe beginning of 1982 and in response to Dinino's inquiryconcerning the recall of persons recently laid off: "HasJess Atkinson got a job yet?" Dalen's testimony to thiseffect was credible, and I accept it as correct NeitherGrandi nor Dinino directly contradicted Dalen. Grand'acknowledged there could have been a conversation onthe subject but did not remember it. Dinino.acknowleged-that there was a time when he spoke to Grand' abouthiring new people while Dalen waited in a doorway.Din= said Grandes response was that there would beno hiring for a while and acknowledged that Grand'"could very well" have asked whether Jess had got ajob. The allegations of paragraph 8(c) were established.b. DminoThe several allegations of paragraph 9 of the com-plaint that assert that Dinmo made a number of unlawfulstatements to employees between November 1981 andJuly 1982 were also established. Jess Atkinson testifiedthat Dinino told him on or about -November 18 that thelabor crew was being laid off up to and including Atkin-son 'over the grievance that he had filed the previousweek. Kerin testified that something would happen ifgrievances did not stop and, shortly thereafter, on No-vember 20, 1981, Dimino announced that the layoffs were29 The filing of such a grievance of course was protected activity See,for example, Ernst Steel Corp, 212 NLRB 78 (1974) ' 'ALADDIN HOTEL & CASINO281taking place because the union steward had been filinggrievances "for workers doing our job." Achzet algo tes-tified Dinino explained the "guys" were being laid offbecause of grievances filed by Atkinson Grandi deniedmaking such statements to Atkinson, Achzet, and Dalen,but I find the testimony of the workers more crediblethan that of their foreman, Chris Dinino. Paragraph9(a)(1) was established.Robert Mayhall testified that a, couple of days, beforethe November layoff that Chris Dinino stated to him,while the two of them were working on the carpeting ofthe ramp that goes into the Camelot building from thenorth end of the casino, that "everybody was getting laidoff up through Jess" and that everyone would have hadtheir jobs if Atkinson had "kept his big mouth shut andbutted out" I reject Dinino's assertion that he "didn'tmake such a statement like that" and find, therefore, thatpargraph 9(a)(2) was .sustained.The credible testimony Ronald Achzet gave concern-ing two telephone conversations he had with Dininoearly 1982 established 8(a)(1) violations as alleged inparagraphs 9(b) and (c) of the complaint. Diiiino hadtold Achzet and Harley Kenn earlier in November 1981that they were being laid off because of the grievancesfiled by Jess Atkinson. After being laid off, Achzet tele-phoned Dinino about possible recall of the laid-off work-ers the following January and again in March 1982Dinino responded in the January conversation thatAchzet could return "as soon as Jess Atkinson hadgotten a job" and told Achzet in March that "they weregoing to wait for Jess Atkinson's recall rights to run out,which would be a year." Dimino acknowledged havingone conversation with Achzet after the November lay-offs but denied stating that recalls would not occur for ayear, adding that everyone laid off knew that he had "ayear hire back rights."The testimony of Steve Dalen sustained the allegationsof paragraphs 9(d) and (e). Dalen said he wrote downthe date, April 5, 1982, as the day he was .called into ameeting with Connie Kennington and Resort AssociationAttorney Vincent Helms, about 10 days after he hadgone to the NLRB with Harley Kenn. Dinino had toldDalen to go into the meeting and explain that he wouldhave been laid off earlier except for the fact that his wifehad been pregnant with twins. Dalen said he explained inthe meeting with Kennington and the attorney thatothers•carpenters, painters, gardeners, and persons inother trades•had been doing "our work." When he wasasked if he had gone to the NLRB, he said he "realizedwho these guys were" and thereafter made no further re-sponse to them. Bob Mayhall, who was at the NLRBwhen Dalen and Kenn visited the Board's office (onMarch 26), knew that Dalen had given a statement, butDalen told no one else except possibly his wifeDalen testified that he thought Dinino had asked "afew times" if he had gone to the NLRB but had notwntten down such incidents as he had other events.Dalen recalled, however, that 30 or 40 minutes prior tohis meeting with Kennington and the Resort Associationattorney, around 10.30 a.m., that Dinin6 had told himbehind the Performing Arts area, where Dalen and May-hall were unloading chairs from a truck, that Dalen had"better match" it; that he "might still get laid off'; andthat Connie Kennington thought he had gone to theNLRB. Dalen said he took Dinino's wordg to be athreat•that he should not "testify anymore" or "defendthe six people that got laid off" Two days later Dininotold Dalen that he was on the "shit list" and repeated itor another statement•that he was "on the barbecue"•several times thereafter, even up to the time "just before[he] was laid off"Dinino stated that Dalen's testimony concerning whatDininb had told him in early April 1982•that Kenning-ton thought Dalen had gone to the NLRB and that heshould watch out or be laid off•was "ridiculous." Whileconceding that he had been known to use the word "bar-becue" as a joke, he denied ever telling Dalen that hewas on the "shit list" or would be laid off for going tothe NLRB. Dinino was equivocal about how he knewthat Dalen had given a statement to the NLRB; he main-tained that it was "general knowledge" that "we hadgiven statements" and that Dalen had told him that heh†d given a statement "after I'd mentioned it to him."Dalen's testimony was more credible than Dinino's, andI. therefore credit the former.The statements Dinino 'made to Dalen in early April1982 and later just prior to his layoff in August of the_same year constituted threats and were made, I find, be-cause Respondent believed Dalen had given a statementto the NLRB and might continue to cooperate with thatagency Such statements violated Section 8(a)(4) as wellas Section 8(a)(1) as alleged.3‡2 The layoffsThe disciplining of employees for filing grievancesviolates the Act General Motors Corp., 233 NLRB 47(1977), enfd. 616 F.2d 967 (6th Cir 1980); Pere MarquetteLodge, 237 NLRB 855 (1978); Ernst Steel Corp., supra.Moreover, the discharge or layoff of employees in orderto discriminate againt a particular employee is discrimi-natory as to all such employees. See Arnoldware, Inc.,129 NLRB 228 (1960); Englewood Lumber Co., 130NLRB 394 (1961), Northwestern Publishing Co., 144NLRB 1069 (1963), enfd 343 F 2d 521 (7th Cir. 1965);and Givaudan Corp., 225 NLRB 1272 (1976).The record persuades me that the grievance Atkinsonprepared and signed by him, along with other mainte-nance employees, on November 12, 1981, triggered thelayoff 8 days later, on November 20, 1981, of six em-ployees•Steward Jess Atkinson, Harley Kenn, MauriceMcBride, Joseph Washington, Ronald Achzet, andGeorge Nicholson." There is convincing evidence that3• The General Counsel requests in his brief that I find Respondentmade other unlawful statements not specifically alleged in the complaint,but I decline to do so Such findings would be similar to those madeherein, would be cumulative, and would serve no useful purpose31 Respondent treats Dalen as one of six persons laid off in November1981, contending that his departure was simply deferred because at thetime Atwood was on medical leave and Dalen, whose wife was expect-ing, was kept on to take Atwood's place Atwood returned to duty, how-ever, on March 12, 1982, and Dalen was not laid off thereafter untilAugust 6, 1982 Respondent maintains that McBride should not be con-sidered as part of the November 1981 layoff as he was "reinstated shortlyContinued 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's layoff of the six men was conceived as aneffort to make it appear to be a legitimate reduction inforce•i.e., in accord with seniority rules•but was actu-ally an act of retaliation against Atkinson for filing theNovember 12 grievaace.3 2† Both Dinino and Grandi, whose statements were at-tributable to the Respondenf,33 were quite explicit, asseveral maintenance laborers credibly testified, in statingthat the November 12 grievance filed by Atkinson wasthe reason for the November 20, 1981 layoffs..Atkinson testified that Dinino told him that he andother maintenance laborers less senior to Atkinson weregoing to be laid off because of the grievance Kenn andAchzet both testified that Dinino threatened a layoffover the filing of grievances. On November 20 Dininotold Kerin and Achzet that the layoffs were occurringbecause of grievances and agreed that "another Hesse sit-uation" was taking place. Dinino indicated to Dalen afterthe layoff that Atkinson was responsible for six peoplebeing out of work by opening "his big mouth" and thatthe Company was waiting for their recall rights to runout. Mayhall also heard similar messages from Dunn‡.Dinino told Atwood in March 1982 that Respondentwould not recall the laid-off workers but would let theirrecall rights expire.Grand', the head of Aladdin's maintenance, told Kerin,in effect, that all were being laid off because of Atkin-son's "smart mouth" and no one would be recalled untilAtkinson got another job. Grand' also' told Nicholsonthat a few persons Were being let go to get "one guy."Grand' made statements to Dinino in front of Dalen andto Union Business Agent Burrus that indicated no onewould be recalled until Atkinson obtained other employ-ment.after the November 20th layoff" R Exh 5 shows McBride was hiredMarch 15, 1978, and laid off as a laborer on November 20, 1981, and re-instated December 9, 1981 (with subsequent as well as earlier layoffs andreinstatements) Respondent's list of layoffs, R Exh 7, does not listMcBride I am convinced, in any event, that McBride was part of a shamlayoff which was calculated to make It appear appropriate to reach Stew-ard Atkinson The amount of backpay due McBride, albeit small inamount, should be determined in the compliance stage32 Of course where layoffs are motivated by employees' protected ac-tivity, as is the case here, that ends the Inquiry, even though there mayhave been an economic reason for them See Teamsters Local 357 vNLRB, 365 U S 667 (1961) .33 I reject Respondent's assertion that Dmino's remarks are not imput-able to Respondent The mainteriance laborers regarded Dinino as aspokesman for management, even though such determination need not bebased on his supervisory status See Helena Laboratories Corp. 225 NLRB257 (1976), modified on other grounds 557 F 2d 1183 (5th Cu 1977). alsoAircraft Plating Co, 213 NLRB 664 (1974) The record establishes that hewas a supervisor and an agent of the management of the hotel Therecord does not portray Dinmo as a person "plagued by conflicting loyal-ties," as Respondent contends The "Montgomery Ward doctrine"•that"the Board has generally refused to hold an employer responsible for theantiunion conduct of a supervisor included in the unit, in the absence ofevidence that the employer encouraged, authorized, or ratified the super-visor's activities or acted in such manner as to lead employees reasonablyto believe that the supervisor was acting for and on behalf of manage-ment," Montgomery Ward vl Co, 115 NLRB 645 (1956), enfd 242 F 2d497 (2d Or 1957), cert denied 355 U S 829 (1957)•has no applicationin the Instant case There is no evidentiary basis here for concluding thatemployees regarded Dimno as being "a fellow employee" or as "one ofthemselves" as was the situation in Montgomery Ward The evidence is tothe contrary Not only did the employees regard Dinino as aligned withmanagement, management considered him as one of Its own and protect-ed him from the November 1981 layoff on that basisWhile Dimino and Grandi denied telling employeesthat the November 1981 layoffs were connected with theNovember 12 grievance filed to protest a work assign-ment, I credit the employee witnesses over the testimonygiven by the two officials of Respondent. Both Dininoand Grandi -were equivocal witnesses, and each exhibitedanimus toward - Work assignment 'disputes. Grandi con-ceded that he was upset with Steward Atkinson on Vet-erans Day 1981 when the latter Complained about the en-gineer's use of a truck and admitted ordering him to gethis "ass out of here" Dinino threatened employees a fewdays before the November 1981 layoffs because of thefiling of grievances. Dinino acknowledged that employ-ees in November- .1981 were comparing the layoffs,which included the steward who filed the grievance, to"the Hesse situation" wherein seniority had also present-ed an obstacle. Contrary to Dinino's -testimony, I do notbelieve he took issue with the analogy the employeeshad drawn but frankly agreed with them that it was ap-plicable to their layoffs. And, as in the 'Hesse situation,Respondent did not recall the persons laid off in Novem-ber 1981 (with the exception of McBride) while Atkinsonremained unemployed. Grandi told Nicholson that thelayoff was to 'get one person and also remarked to Dalenthat the persons who were laid off would be recalled ifAtkinson got a job.'Grandi's comment to Union BusinessA'gent Burrus about finding a job for Atkinson is consist-ent with the hotel's plan not to recall the laid-off work-ers (within a. year) unless Atkinson found other employ-ment.I reject the notion that General Manager Torres wasoblivious to the names of individuals who might belaidoff and whether they filed a grievance or presented aproblem to the hotel It strains credulity to believe that aperson who watches 'costs so closely as Torres doeswould have been unaware who was protesting work as-signments and giving statements to the NLRB.34I also reject Respondent's assertion that the decision tolay off specifically Atkinson, Washington, Kerin, Achzet,Nicholson, and Dalen had been made at least 6 weeksprior to the November 11 confrontation. Perhaps consid-eration was given in September 1981 to make cutbacks inthe future as some of the renovation work was windingdown I have no doubt, however, but what the protestand resulting grievance over the use of a truck by theengineers to move a dance floor on November 11brought about the layoff of maintenance laborers Atkin-son and five other less senior to him (except Dinino).After the November' 1981 layoff, Respondent used othercrafts to perform Maintenance laborers' work. Thenumber of maintenance employees' actually increasedafter the layoff. In early 1982 construction laborers werehired and utilized to perform functions that would haveotherwise been done by niamtenance laborers. There isno doubt about the fact that the cutback of maintenancelaborers was out of proportion to the layoff of othercrafts.34 The supervisor's knowledge of unlawful activity is attributable tothe respondent in any event See Panchito's v NLRB, 581 F 2d 204 (9thOr 1978), NLRB v Fremont Mfg Co, 558 F 2d 889 (8th Cu- 1977), andMontgomery Ward & Co. supra ALADDIN HOTEL & CASINO283I ,thus agree with the General Counsel that the realreason for the November 1981 layoff was to get rid ofAtkinson and that Respondent's claim that the layoffswere made only for economic reasons was pretextual.General Manager Torres himself testified that he "didn'treally get concerned until April 1982 because businesswas still fairly good" up to that time.Respondent's economic defense has more validity as toDalen's layoff, but still falls short. At the time of hislayoff Respondent's renovation program was at an endor nearly so, and other employees were laid off aboutthe same time. the record nevertheless persuades methat Dalen was laid off because of his protected activi-ties•for giving a statement to the NLRB and his partici-pation in the preparation of a grievance on July 30, 1982.Respondent did not establish that Dalen would havebeen discharged in the absence of such protected activi-ties. See Wright Line, 251 NLRB 1083 (1980), enfd. 662F.2d 899 (1st Cir. 1981), cert. denied 455 U.S 989 (1982),and NLRB v. Transportation Management Corp., 462 U.S.393 (1983).Certain of Respondent's authorities deserve comment.None of them require dismissal of the allegations relatingto the layoffs in this case, however, as Respondent sug-gests. In Regency at the Rodeway, 255 NLRB.961 (1981),the administrative law judge (whose decision was modi-fied in respects not relevant here) was persuaded that thedecision to reduce two employees was made prior to theonset of their union activities and for valid reasons Thejudge was persuaded that one employee was dischargedin fact "for reasons of economy" (by a supervisor- whowas under pressure to reduce the staff and, later regret-ting it, hired a replacement to "blunt the employee hos-tility") and the other employee for misconduct. The dis-missal of two p'robationary employees in Rio GrandeValley Gas Co., 151 NLRB 489 (1965), was found lawfulby the trial examiner because he was persuaded that bothwere let go "striCtly'bn the basis of their work, with noknowledge of the supervisor's union animus or the identi-ty of the eniployee who had filed charges against theemployer." The 8(a)(1), (3), and (4) charges in KinterBros., Inc., 172 NLRB 199 (1968), were dismissed be-cause the trial examiner Was not convinced that the re-spondent employer had either laid off or reduced thehours of work of a meat wrapper (who later rejectedoffers to return to work) because she had testified in ahearing or engaged in union activity. In American Dis-play Mfg. Co.,259 NLRB 21 (1981), the layoffs were oc-casioned by a customer's request that:the production anddelivery of a large order-be delayed. Most of the layoffswere determined by seniority and others were made forvalid reasons (i.e., Luquis, because she had given noticeof an intention to quit, Nieves, because of a mistake as toher seniority and without any discriminatory intent; andPinto, because of absenteeism). In General Electric Corp.,256 NLRB 753 (1981), the administrative law judge dis-missed the complaint, including allegations that all of theelectricians on a project had been dismissed because theshop steward brought in the union business agent todemand a public apology by the site manager for accus-ing the shop steward of pilfering. The judge found thatthe layoffs were for business considerations and were notpretextual. A finding that the layoffs Were made in an at-tempt to get rid of the steward "on the state of therecord" in the case "would be mere speculation," thejudge said.3 5Respondent's officials admittedly knew after April 5,1982, that Dalen had provided a statement to the NLRB.Dinino reminded Dalen on a number of occasions fromthat day forward until laid off that his continued employ-ment was not to be taken for granted: Dinino warnedDalen that he was on the "shit list" or that he was "onthe barbecue" Dalen's time ran out when he, Mayhall,and Atwood protested Dinino's allowing the stagehandsto use the truck on July 30. Within a matter of days Re-spondent moved to lay off Dalen What Dinino *stated toTerry Atwood after Dalen's layoff•that Dalen wouldnever work again at the Aladdin because he had filedCharges with the NLRB•leaves no doubt about the factthat the affidav,it that he gave to the NLRB was signifi-cantly involved in the decision to lay him off and wasreason enough not to ever rehire him.36I find that the statement Dalen gave to the NLRB mo-tivated Respondent in laying him off on August 12, 1982,and thereby violated Section 8(a)(4) of the Act.37 I alsofind that Dalen's layoff, like the layoffs made in Novem-ber 1981, were in violation of Section 8(a)(1) and (3) ofthe Act.CONCLUSIONS OF LAW1 Respondent is an employer engaged in commerceand in a business affecting commerce within the meaningof Section 2(6) and (7) Of the Act.2.The' Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act by(a)Threatening to lay off maintenance employees be-cause of the filing of a grievance(b)Telling employees they are being laid off becauseSteward Jess Atkinson had filed a grievance.35 Respondent contends in its brief, citing General Electric Corp, thatthe protected activity which the complaint relates to the layoffs was soinsignificant that no discriminatory animus can be found Says Respond-ent "The stakes raised by the two grievances were [too] nominal com-pared to the costs of unlawful retaliation for the financially troubledAladdin" But the work dispute protests (as well as Dalen's NLRB affida-vit) were obviously taken quite seriously by Respondent, and its repre-sentatives articulated as much to its employees36 AtWmod testified that Dinino also threatened him with termination ifhe testified in a Labor Board proceeding The General Counsel has re-quested that I find such statement also violative of the Act Respondenthas objected to such request on the basis that the statement was beyondthe complaint I decline to make the.finding, however, as it would be cu-mulative and would provide no basis foi- an further relief27 Sec 8(a)(4), which proscribes discrimination because an employee"has filed charges or given .testimony under the Act," has been given abroad interpretation See NLRB v Scrivener, 405 U S 117 (1972), wherethe Supreme Court held an employer in violation of Sec 8(a)(4) for dis-charging employees who, like Dalen, had signed affidavits but had notfiled charges or testified prior to their dismissal The complaint herein al-leges that Dalen's layoff was occasioned by "filing charges or giving tes-timony under the Act,", but it is apparent that Respondent was not misledby such pleading 284DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Telling an employee that laid-off workers would berecalled when the employee who filed a grievance,Steward Jess Atkinson, obtained other employment.(d)Stating in the presence of Steve Dalen in effectthat there would be no recall of maintenance workerswhile the employee who filed a grievance, Steward JessAtkinson, was unemployed and subject to a recall.(e)Telling employees that they were being laid off be-cause of grievances filed by Steward Jess Atkinson(f)Telling an employee that maintenance employeesare being laid off because Steward Jess Atkinson hadfiled a grievance.3 8(g)Telling an employee over the telephone that em-ployees would be recalled when the employee who fileda grievance obtained other employment.(h)Telling an employee over the telephone that Re-spondent would recall laid-off maintenance employeesafter Steward Jess Atkinson's recall rights expire4. Respondent engaged in unfair labor practices in vio-lation of Section 8(a)(1) and (4) of the Act by(a)Threatening an employee by telling hini that an of-ficial thought he had gone to the National Labor Rela-tions Board and that he should watch it and might stillget laid off.(b)Telling an employee known to have given a state-ment to the National Labor Relations Board that he wason "the shit list" and "on the barbecue"5. Respondent violated Section 8(a)(1) and (3) bylaying off Jess Atkinson, Harley Kenn, MauriceMcBride, Joseph Washington, Ronald Achzet, andGeorge Nicholson, because a grievance protesting the as-signment of work to engineers was filed6. Respondent violated Section 8(a)(1), (3), and (4) ofthe Act by laying off Steven Dalen because he gave astatement to the National Labor Relations Board and be-cause he participated in the preparation of a grievanceprotesting the assignment of work to stagehands7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respond-ent cease and desist therefrom and take certain correc-tiye action to effectuate the policies of the Act. Havingfound that Respondent laid off Jess Atkinson, HarleyKenn, Maurice McBride, Joseph Washington, RonaldAchzet, George Nicholson, and Steven Dalen in viola-tion of Section 8(a)(3) and (1) of the Act, I shall recom-mend that Respondent be ordered to offer full and imme-diate reinstatment to their former positions or, if such po-sitions no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority and otherrights and privileges, as well as payment of backpay forearnings lost by them as a result of the discriminationagainst them. Backpay shall be computed with interest asprescribed in E W. Woolworth Co., 90 NLRB 289 (1950);Isis Plumbing Co., 138 NLRB 716 (1962), and Florida38 The violations referred to in subpars (e) and (0 are essentially thesame although based on statements made by Dunn() to different employ-eesSteel Corp., 231 NLRB 651 (1977). The fact that Dalen'slayoff also violated Section' 8(a)(4) of the Act doesnotrequire any additional relief as to him. Sinclair Glass Co.,188 NLRB 362 (1971), enfd 465 F.2d 209 (7th Cir.1972).On these findings of fact and conclusions of law' andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, N & T Associates, Inc., d/b/a Alad-din . Hotel and Casino, Las Vegas, Nevada, its officers,agents, successors, and assigns, shall1. Cease and desist from(a)Laying off employees or otherwise discriminatingagainst them for filing or preparing grievances.(b)Laying off employees or otherwise discriminatingagainst them for giving a statement to the NationalLabor Relations Board(c)Threatening to lay off employees for filing a griev-ance(d)Telling employees that laid-off employees will berecalled when one or more of them obtained other em-ployment or when the recall rights of one or more ofthem expire.(e)Telling an employee that he is on the "shit list," onthe "barbecue," or otherwise threatening the employeefor going to the National Labor Relations Board.(0 In any like or related manrier interfering with, re-straining, or coercing employees in 'the 'exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act(a)Offer Jess Atkinson, Harley Kerin, MauriceMcBride, Joseph Washington, Ronald Achzet, GeorgeNicholson, and Steven Dalen immediate and full rein-statement to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, without preju-dice to their seniority or any other rights or privilegespreviously enjoyed, and make them whole for any loss ofearnings and other benefits suffered as a result of the dis-crimination against them, in the manner set forth in theremedy section of the decision.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c)Post at its Las Vegas, Nevada place of businesscopies of the attached notice marked "Appendix."4•39 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses48 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board" ALADDIN HOTEL & CASINO285Copies of the notice, on forms provided by the RegionalDirector for Region 31, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall- be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.